Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 31-33, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over “A system for context-aware intraoperative augmented reality in dental implant surgery” by Darko Katic, et al. (hereinafter Katic) in view of “Augmented Reality Navigation With Automatic Marker-Free Image Registration Using 3-D Image Overlay for Dental Surgery” by Junchen Wang, et al. (hereinafter Wang) in view of U.S. Patent Application Publication 2008/0199829 A1 (hereinafter Paley) in view of U.S. Patent Application Publication 2012/0040405 A1 (hereinafter Karazivan) in view of U.S. Patent Application Publication 2013/0235191 A1 (hereinafter Miao).
Regarding claim 27, the limitations “A method for updating display of a dentition to a practitioner, the method executed at least in part by a computer and comprising: … obtaining radiographic volume image content that comprises [a] dentition treatment region; [converting] the radiographic content into a 3-D virtual model that comprises a representation of the dentition region” is taught by Katic (Katic describes a context aware AR dental surgery system, e.g. abstract, paragraph 1, section “Pig cadaver experiment”, which includes an AR overlay of a treatment plan visualized using a 3D model based on CT imaging (i.e. radiographic volume content).)
The limitations “repeating the steps of: (b1) sensing the position of a surgical instrument … at a surgical site within the dentition treatment region, relative to the 3-D virtual model; (b2) updating the 3-D virtual model according to the surgical treatment plan … (b3) determining a field of view of the practitioner and detecting a tooth surface in the dentition treatment region in the practitioner’s field of view and displaying an image of at least a portion of the … 3-D virtual model within the field of view and oriented to the field of view and registered to the actual tooth surface as seen from the practitioner’s field of view” are taught by Katic (Katic’s system, e.g. section “Visualizations”, section “Pig cadaver experiment”, figures 2, 3, tracks the drill and drill head positions in order to overlay a 3D model based visualization selected depending on the current surgical phase, where the overlay is rendered over the corresponding real structures, e.g. in performing the drilling step(s), the overlay shows the relative alignment of the actual drill orientation to the planned drill orientation, as shown in figures 2a and 2b, corresponding to detecting the tooth as being in the field of view of the practitioner (i.e. based on the tracking of the HMD, surgical tools, and patient(cadaver) head) and displaying a portion of the model registered to the tooth as seen from the practitioner’s point of view. Further, Katic’s 3D model includes multiple phases of the treatment plan, where different visualizations are applied during each phase, i.e. repetitively updating the 3D model according to the treatment plan, e.g. section “Intraoperative context-awareness”, section “Visualizations for dental implant surgery”, section “Visualizations”, figure 2.)
The limitation(s) “obtaining original 3-D surface contour image content that comprises a 3-D surface of a dentition treatment region; obtaining radiographic volume image content that comprises the dentition treatment region; combining the original 3-D surface contour image content and the radiographic volume image content into a 3-D virtual model that comprises a representation of the dentition treatment region” are not explicitly taught by Katic (Katic relies on a magnetic tracking system (i.e. the NDI Polaris system) to determine the relative locations of the dentition treatment region, the user’s HMD display device, and the surgical tools and implants, and does not mention the use of 3D surface contour image content, per se.)  However, this limitation is suggested by Wang (Wang teaches that magnetic tracking may become unstable during dental surgery (section I, paragraph 4) and suggests using marker-free image registration based on stereo tracking (section I, paragraph 7) to overcome this disadvantage, where marker-free image registration based on stereo tracking (section II C, D, E) matches a 3D surface contour identified from a stereoscopic camera (e.g. figure 4 b) with the corresponding contour extracted from the preoperative 3D CT model (e.g. section II A, figure 4c) to create a combined 3D tracking model comprising both the preoperative 3D model and the tracked 3D contour, for the purpose of supporting augmented reality virtual overlay.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katic’s context aware AR dental surgery system to use Wang’s marker-free stereoscopic tracking instead of or in addition to the magnetic tracking system because Wang teaches that magnetic tracking may become unstable during dental surgery (section I, paragraph 4) and suggests using marker-free image registration based on stereo tracking (section I, paragraph 7) to overcome this disadvantage.  Further, the references are analogous art directed to AR supported dental surgery.
The limitations “repeating the steps of a1) acquiring new 3-D surface contour image content of the dentition treatment region, wherein the new 3-D contour images comprise 3-D surfaces of physical dental objects in the dentition treatment from different points of view using a 3-D scanning device and a2) updating a portion of the 3-D virtual model reflecting the dentition treatment region in real time by replacing a corresponding portion of the original 3-D surface contour image content of the dentition treatment region within the 3-D virtual model with the new 3-D surface contour image content to update the 3-D virtual model to comprise at least a portion of the original 3-D surface contour image content and the new 3-D surface contour image content” are not explicitly taught by Katic or Wang (Wang suggests performing continuous tracking using 3D contour images to maintain registration the 3D model to the patient during AR overlay, but does not suggest using 3D contour image contents to update the 3-D surface of the dentition treatment region in real time.)  However, this limitation is suggested by Paley (Paley describes a system for real-time updating and display of a 3D dental model of a patient (e.g. abstract, paragraphs 28, 32, 34, 36), which includes a handheld 3-D scanning device (e.g. paragraphs 29, 30) for capturing 3D contour images of the surface(s) of the patient (e.g. paragraphs 34, 36, where 3D point clouds representing the surfaces correspond to 3D contours, i.e. points representing the outer boundary of the surface), and Paley further teaches that preparation for a surgical operation would involve repeatedly iterating the steps of modifying the real 3D tooth surface(s) and updating the 3D model using real-time scanning to achieve a satisfactory result for the next stage of treatment (e.g. paragraphs 62-65), i.e. performing the acquisition and updating in a synchronized manner.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katic’s context aware AR dental surgery system, using Wang’s marker-free stereoscopic tracking instead of or in addition to the magnetic tracking system, to include Paley’s real-time scanning to update the stored 3-D dental model to reflect modifications made to tooth surface(s) in preparation for the surgical operation in order to maintain the accuracy of the stored 3-D dental model, i.e. as indicated by Paley, preparation may involve modifying the tooth surface, such that one of ordinary skill in the art would understand that updating the stored 3-D model to account for the modifications maintains the accuracy of the stored 3-D model.  That is, Paley’s updated 3D surface contour model is maintained in registration with Katic’s CT pre-operative image to maintain an updated combined single 3D model for stable tracking and image overlay as taught by Wang.
The limitation “repeating the steps of: … (b2) updating the 3-D virtual model according to the surgical treatment plan and the updated portion of the 3-D virtual model reflecting the dentition region” are taught by Katic in view of Wang and Paley (As noted above, Katic’s 3D model includes multiple phases of the treatment plan, where different visualizations are applied during each phase, i.e. repetitively updating the 3D model according to the treatment plan, e.g. section “Intraoperative context-awareness”, section “Visualizations for dental implant surgery”, section “Visualizations”, figure 2.  Further, as noted above, when Katic’s system is modified to use Wang’s stabilized tracking and overlay based on maintaining registration of Paley’s updated 3D surface contour model with Katic’s CT pre-operative image, i.e. the combined single 3D model for stable tracking and image overlay, the updated 3D model for each phase of the treatment plan would also be based on Paley’s updated 3D surface contour model.)
	The limitation “repeating steps of : a1) acquiring new 3-D surface contour image content of the dentition treatment region, wherein the new 3-D contour images comprise 3-D surfaces of physical dental objects in the dentition region from different points of view using a 3-D scanning device, and a2) updating the 3-D surface of the dentition treatment region in real time … b1) sensing the position of a surgical instrument mounted to the 3-D scanning device at a surgical site within the dentition treatment region, relative to the 3-D virtual model” is not explicitly taught by Katic as modified in view of Wang and Paley (Katic (e.g. section “Pig cadaver experiment”) and Wang (e.g. section II C, paragraph 2) teach tracking the position of a surgical instrument, and Wang teaches performing markerless tracking using 3D contour images captured by a stereoscopic camera, for determining the relative position of the camera to the patient.  Further, Paley teaches using a 3D scanning device, which may be part of a handheld intraoral device, for updating the 3D model using the images captured by the device.  While Paley teaches that the scanning device may be a handheld intraoral device (e.g. paragraphs 29-30), Paley does not explicitly teach that the device comprises a surgical instrument, per se.)  However, this is suggested by Karazivan (Karazivan, e.g. abstract, paragraph 49, teaches that a scanning device analogous to Paley’s handheld intraoral scanning device may be advantageously combined with a surgical tool, such as a dental drill, to form a dental surgical instrument comprising an intraoral scanning device.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katic’s context aware AR dental surgery system, using Wang’s marker-free stereoscopic tracking instead of the magnetic tracking system, including Paley’s real-time scanning to update the stored 3-D dental model, to use Karazivan’s dental surgical instrument comprising a intraoral scanning device in order to reduce the burden on the operator, i.e. by only requiring the use of single handheld device for performing both the scanning and drilling operations the surgeon does not need to switch between or keep track of multiple tools.
The limitation “wherein displaying the registered updated 3-D virtual model comprises directing the image to a planar waveguide that is worn by the practitioner” is taught by Katic (Katic’s HMD uses planar waveguides to overlay image content to the user, e.g. as shown in figure 3c.)
	The limitation “wherein detecting the dentition treatment region in the practitioner’s field of view comprises coupling cameras to a head-mounted device, registering at least a portion of the updated 3-D virtual model onto the field of view using a head-mounted display, and superimposing at least a portion of the surgical treatment plan in the field of view” is partially taught by Katic as modified by Wang (Katic teaches that the visualizations are overlaid onto the HMD, e.g. figures 2, 3, including display of visualizations of the treatment plan in the periphery of the user’s view, e.g. on the right and left in figures 2a,2b.  Further, Wang, e.g. figures 9, 11, uses the markerless tracking for the same purpose as Katic of overlaying content from the 3D model to augment the real patient, such that in the combination Katic’s visualizations presented using the HMD would include both the 3D patient model component(s) and the surgical treatment plan component(s) registered to the patient when the patient is in the field of view of the HMD.  While Katic relies on a magnetic tracking system, which in the combination is modified to use Wang’s markerless tracking is performed using a pair of mounted cameras (e.g. figure 7), Wang does not teach that the cameras are coupled to a head mounted device.)  However, this is suggested in view of Miao (Miao teaches an HMD device for an improved augmented reality display (e.g. paragraphs 11, 20) comprising cameras capturing the same view of the environment as seen by the user (e.g. paragraphs 14, 19, 20), display elements presenting visualizations via a planar waveguide (e.g. paragraphs 15-16, reflecting display content off of planar optical element 112), and performing image analysis and display processing (e.g. paragraph 32).)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katic’s context aware AR dental surgery system, using Wang’s marker-free stereoscopic tracking instead of or in addition to the magnetic tracking system, including Paley’s real-time scanning to update the stored 3-D dental model, using Karazivan’s dental surgical instrument comprising a intraoral scanning device, to use Miao’s HMD device with improved camera registration for augmented reality (paragraph 20) because Miao indicates the design solves a common challenge in augmented reality systems, and because it would simplify the modification of Katic’s context aware AR dental surgery system to use Wang’s marker free stereoscopic tracking, because the system would only require Miao’s one HMD device to act as Katic’s HMD display and Wang’s stereo camera performing marker-free tracking, as opposed to two separate devices.  In the combination, Miao’s HMD device would be used to present Katic’s visualizations including both the 3D patient model component(s) and the surgical treatment plan component(s) registered to the patient, where Miao’s HMD device cameras would be used to perform image capture for Wang’s marker-free tracking.
	Regarding claim 29, the limitation “the updated 3-D virtual model oriented to the field of view and registered to the actual tooth surface as seen from the practitioners’ field of view is displayed in the practitioner’s field of view at the position, size and orientation of the actual tooth surface” is taught by Katic in view of Wang (Katic, figures 2a, 2b, 3a, 3b show the 3D treatment guide displayed with the size, position, and orientation matches to the field of view of the user’s HMD.  Further Wang, e.g. figures 9, 11, uses the markerless tracking for the same purpose of overlaying content from the 3D model with the correct size, position, and orientation, such that in the combination, the 3D tracking model comprising both the preoperative 3D model and the tracked 3D contour, would be used to correctly overlay the treatment guide visualizations and the 3d model content in the user’s HMD, i.e. matching the size, position and orientation of the field of view seen through the HMD.)
	Regarding claim 31, the limitation “wherein displaying the registered updated 3D virtual model comprises: displaying features of the surgical treatment plan within the practitioner’s field of view” is taught by Katic (figures 2a,2b, 3a,3b, sections “Visualizations”, “Pig cadaver experiment” show/discuss the display of the treatment plan visualizations overlaid on the user’s field of view using the HMD.)
	The limitation “refreshing the registered updated 3D virtual model according to the updated 3D virtual model of the dentition” is taught by Katic as modified in view of Wang and Paley (Wang, e.g. figures 9, 11, uses the markerless tracking for the same purpose as Katic of overlaying content from the 3D model to augment the real patient, such that in the combination Katic’s visualizations presented using the HMD would include both the 3D patient model component(s) and the surgical treatment plan component(s).  Further, Paley, paragraph 65, “A process of preparing a tooth surface, scanning the tooth surface, and analyzing the tooth surface may be applied iteratively to refine a surface preparation. In an iterative process, a dentist may repeat steps of tooth removal and scanning until a satisfactory surface preparation is achieved.”, teaches updating the 3D model, and in the combination Katic’s HMD would display Paley’s updated 3D model to augment the real patient.)
	Regarding claim 32, the limitation “refreshing the registered updated 3-D virtual model comprises displaying a status indicator for the practitioner, and where the updated 3-D virtual model further includes image content that is representative of the position of the surgical instrument” is taught by Katic (figures 2a, 2b, 3a, 3b, section “Visualizations”, “Figure 2a shows current alignment and depth of the dental drill in relation to the planning data. The deviation is coded using colors. Red and yellow signify large deviations (Fig. 2a), while green signifies small ones (Fig. 2b).”  Note that Katic’s description reverses the figures, but as shown in the figures the position of the drill head is tracked and the visualization indicates to the user both the specific deviation of the drill head to the planned orientation (i.e. the two rays having different orientations, the circular display with a dot) as well as a general level of deviation (i.e. green indicating smaller acceptable deviation, and yellow or red signifying larger unacceptable deviations).)
	Regarding claim 33, the limitation “where obtaining original 3-D surface contour image content that comprises the dentition treatment region comprises acquiring surface contour image content of the dentition treatment region according to a plurality of structured light images” is taught by Katic as modified by Paley (paragraph 29, “The scanner 102 may include any camera or camera system suitable for capturing images from which a three-dimensional point cloud may be recovered. … In other embodiments, the scanner 102 may employ structured light”.)
	The limitation “wherein obtaining radiographic volume image content that comprises the dentition treatment region comprises determining volumetric 3-D image content of the subject dentition and surface contour 3-D image content of the subject dentition from a volumetric radiographic imaging apparatus that obtains a plurality of radiographic images at differing angles” is taught by Katic (section “Pig cadaver experiment”, “To perform the experiment, we created Cone-Beam CT images, segmented relevant anatomical structures and planned the implant positions.”  The creation of Cone-Beam CT images corresponds to a volumetric radiographic imaging apparatus obtaining radiographic images at different angles (i.e. computed tomography is based on reconstruction from scans taken at different orientations relative to a subject using a scanning device), where Katic indicates the model is further segmented into relevant structures, corresponding to determining 3D surfaces of the subject dentition.)
Regarding claim 37, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 27 above.
Regarding claims 38 and 39, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 27 above, with the modification in view of Karazivan addressing the surgical instrument camera, and Katic and Karazivan both teaching that the surgical instrument may be a drill.
Regarding claim 40, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 27 above.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over “A system for context-aware intraoperative augmented reality in dental implant surgery” by Darko Katic, et al. (hereinafter Katic) in view of “Augmented Reality Navigation With Automatic Marker-Free Image Registration Using 3-D Image Overlay for Dental Surgery” by Junchen Wang, et al. (hereinafter Wang) in view of U.S. Patent Application Publication 2008/0199829 A1 (hereinafter Paley) in view of U.S. Patent Application Publication 2012/0040405 A1 (hereinafter Karazivan) in view of U.S. Patent Application Publication 2013/0235191 A1 (hereinafter Miao) as applied to claim 27 above, and further in view of U.S. Patent Application Publication 2007/0015111 (hereinafter Kopelman).
	Regarding claim 28, the limitation “segmenting a 3-D surface of the updated 3D virtual model of the dentition treatment region to remove fluid from the 3D surface” is not explicitly taught by Katic or Paley (The references do not address performing segmentation to remove fluid from the 3D surface of the treatment region, per se.)  However, this limitation is taught by Kopelman (Kopelman describes a system for creating a trimmed 3D model of a dental site, e.g. abstract, paragraphs 78-80, which includes a step of segmenting a model 500 captured by an intraoral scanner by separating a first part 510 of the model representing the dental site from a second part 520 of the virtual model representing the remainder of the model 500.  Kopelman, paragraph 78, indicates that the second part of the model typically includes the data representing the soft tissues and foreign matter, as well as that foreign objects may include saliva, blood, and lubrication fluid, i.e. the separation segments the model 500 to isolate the dental site model 510 from the remainder model 520 which may include fluids.  Additionally, Kopelman indicates that intraoral 3D scan based representations may include said foreign matter may obscure the relevant portions of the dental site in the 3D model, e.g. paragraphs 3-7.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katic’s context aware AR dental surgery system, using Wang’s marker-free stereoscopic tracking instead of or in addition to the magnetic tracking system, including Paley’s real-time scanning to update the stored 3-D dental model, using Karazivan’s dental surgical instrument comprising a intraoral scanning device, using Miao’s HMD device with improved camera registration for augmented reality, to incorporate Kopelman’s dental site model separation technique in order to remove foreign matter from the intraoral 3D scan model that is not part of the dental treatment region because, as taught by Kopelman, said foreign matter may obscure relevant portions of the dental site in the 3D model.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over “A system for context-aware intraoperative augmented reality in dental implant surgery” by Darko Katic, et al. (hereinafter Katic) in view of “Augmented Reality Navigation With Automatic Marker-Free Image Registration Using 3-D Image Overlay for Dental Surgery” by Junchen Wang, et al. (hereinafter Wang) in view of U.S. Patent Application Publication 2008/0199829 A1 (hereinafter Paley) in view of U.S. Patent Application Publication 2012/0040405 A1 (hereinafter Karazivan) in view of U.S. Patent Application Publication 2013/0235191 A1 (hereinafter Miao) as applied to claim 27 above, and further in view of U.S. Patent Application 2007/0103460 A1 (hereinafter Zhang) in view of “Motion displacement estimation using an affine model for image matching” by Chiou-Shann Fuh, et al. (hereinafter Fuh).
Regarding claim 30, the limitation “determining the position of the 3-D scanning device relative to a 3-D surface within the updated 3-D virtual model reflecting the dentition treatment region in real time by comparing the size and the shape of the replaced corresponding portion of the 3-D surface of the dentition region to the cross-section of the field-of-view of the 3-D scanning device” is partially taught by Katic as modified in view of Paley (Paley, e.g. paragraph 36, incorporates U.S. Application 11/270,135 by reference, corresponding to Zhang, for details of stitching point clouds from captured by the scanning device into the 3D model in real-time.  Zhang describes the process of stitching point clouds from a plurality of camera positions (e.g. paragraph 39) by receiving the image sets (e.g. paragraphs 41-2), calculating point clouds (e.g. paragraphs 43, 46), determining correspondences between subsets of pixels corresponding to points making up the point clouds (e.g. paragraphs 43-44), and then determining a rigid transformation between the camera positions of the point clouds (e.g. paragraphs 47-49), and repeating the process for additional camera positions (e.g. paragraphs 50-51).  Zhang’s determining correspondences between subsets of pixels corresponding to points making up the point clouds (e.g. paragraphs 43-44) corresponds to comparing the corresponding portion of the dentition treatment region (i.e. the points/pixels of the first (or combined) point cloud corresponding to the current/existing model prior to incorporating the second (or later) point cloud) to the cross section of the field of view of the 3-D scanning device (i.e. the second (or later) image pixels from which the second (or later) point cloud is calculated)), however, Zhang does not explicitly indicate that the correlation or optical flow based correspondences (paragraph 44) are based on a comparison of size and shape.)  However, this limitation is suggested by Fuh (section 1 describes known problems with correspondence based matching for motion estimation between image sets, and the solution proposed involving affine shape deformations between corresponding regions, which includes, as discussed in section 3, horizontal and vertical scaling factors, as well as rotation factors, affecting the size of the regions being compared i.e. comparison based on size and shape of regions of the images.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katic’s context aware AR dental surgery system, using Wang’s marker-free stereoscopic tracking instead of or in addition to the magnetic tracking system, including Paley’s real-time scanning to update the stored 3-D dental model, using Karazivan’s dental surgical instrument comprising a intraoral scanning device, using Miao’s HMD device with improved camera registration for augmented reality, to determine correspondences between scanner image sets using Fuh’s improved correlation based image matching technique because Fuh indicates that Fuh’s technique overcomes known problems in conventional correspondence based matching techniques (section 1).
	The limitation “where the size and shape of the overlap of the newly acquired 3-D image is used to determine the distance and the angles from which the 3-D image was acquired relative to the 3-D surface of the dentition treatment region” is taught by Katic as modified in view of Paley (As discussed above, Zhang describes the process of stitching point clouds from a plurality of camera positions, including determining correspondences between subsets of pixels corresponding to points making up the point clouds (e.g. paragraphs 43-44), and determining a rigid transformation between the camera positions of the point clouds (e.g. paragraphs 47-49), where Zhang’s calculation of rigid transformation is modified to use Fuh’s correspondences determined based on the size and shape of overlap of corresponding points/pixels of the point clouds/images.  Further, Zhang’s calculation of rigid transformation of the second (or later) point cloud/images relative to the first (or combined) point cloud/images based on the correspondences of points/pixels within the point clouds/images, corresponds to determining the distance and angles from which the second (or later) point cloud/images were captured, i.e. paragraph 47 indicates that the transformation includes rotation and translation vectors, corresponding to relative angles and distances.) 

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over “A system for context-aware intraoperative augmented reality in dental implant surgery” by Darko Katic, et al. (hereinafter Katic) in view of “Augmented Reality Navigation With Automatic Marker-Free Image Registration Using 3-D Image Overlay for Dental Surgery” by Junchen Wang, et al. (hereinafter Wang) in view of U.S. Patent Application Publication 2008/0199829 A1 (hereinafter Paley) in view of U.S. Patent Application Publication 2012/0040405 A1 (hereinafter Karazivan).
Regarding claim 34, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 27 above, however, while claim 27 includes all of the limitations of claim 34, claim 34 does not require the limitation of cameras attached to a head mounted device for detecting the treatment region in the practitioner’s field of view, and therefore does not require the modification in view of Miao.
Regarding claim 35, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 32 above, which discusses Katic’s display of the current drill orientation relative to the treatment plan orientation.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over “A system for context-aware intraoperative augmented reality in dental implant surgery” by Darko Katic, et al. (hereinafter Katic) in view of “Augmented Reality Navigation With Automatic Marker-Free Image Registration Using 3-D Image Overlay for Dental Surgery” by Junchen Wang, et al. (hereinafter Wang) in view of U.S. Patent Application Publication 2008/0199829 A1 (hereinafter Paley) in view of U.S. Patent Application Publication 2012/0040405 A1 (hereinafter Karazivan) as applied to claim 34 above, and further in view of U.S. Patent Application Publication 2013/0235191 A1 (hereinafter Miao).
Regarding claim 36, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 27 above, with the modification in view of Miao addressing the claimed cameras, the modification in view of Karazivan addressing the surgical instrument camera, and Katic and Karazivan both teaching that the surgical instrument may be a drill.

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  While Applicant alleges that the rejections rely on impermissible hindsight, Applicant’s remarks do not actually suggest how the cited motivations of the rejections, which are motivations disclosed by the references themselves, corresponds to knowledge gleaned from Applicant’s disclosure, i.e. Wang teaches an improvement over magnetic tracking, Paley teaches updating the 3D model iteratively with modification of the tooth surface to maintain accuracy, Karazivan teaches that it is advantageous to combine a scanning device analogous to Paley’s with a surgical tool, and Miao discloses a more advanced HMD device with additional capabilities in comparison to Katic’s HMD device, simplifying the modified system.  Rather than address the combination as actually mapped to identify a supposed error in analysis, Applicant’s remarks merely describe the references without consideration of the claim language and conclude, without addressing the cited motivations or mappings, that one of ordinary skill in the art would not generically combine the cited references, which does not amount to a rationale demonstrating either a reliance on Applicant’s disclosure for motivation or any error in the specifically proposed mappings of the rejection.  Therefore, this argument cannot be considered persuasive.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Applicant’s remarks emphasizing the number of references mapped in the rejection are considered both irrelevant and moot, as they do not identify any actual errors in the combination, per se.
Applicant asserts, page 10, that Paley’s “disclosed reaquisitions of “a scan from the dental patient’s mouth” do not constitute updates of a previously determined 3-D surface by replacing only a corresponding portion of that 3-D surface with newly acquired content, where only that corresponding previously determined portion no longer contributes to the overall, updated 3-D surface”.  On the contrary, the wasted effort involved in generating entirely new scans is the exact problem that Paley aims to solve with the inventive technique, e.g. paragraph 7 of Paley’s disclosure teaches that the prior art scan techniques for correcting scans having errors or defective results requires a new full scan to completely replace the defective results, and the inventive technique, e.g. paragraphs 34-38, 54-55, allows a user to correct a scanned model having defective data in real-time, i.e. contrary to Applicant’s assertion, Paley’s goal is to correct the errors in the existing scan by only updating a changed portion.  Therefore, Applicant’s assertion cannot be considered persuasive, because Paley’s inventive purpose is expressly to eliminate the need for capturing completely new scans due to defective data in an existing scan by only updating portions of the scan.  
Applicant’s remark that Paley’s process is not performed in real time “so as to provide a practitioner with a view augmented by an updated 3-D surface essentially simultaneously with their preparation and invention actions” is only accurate to the extent that Paley does not provide augmented reality views.  That is, Applicant’s remarks do not dispute that Paley’s scanning process displays the current state of scanned model in real time during capture, e.g. paragraph 55, and only dispute that Paley’s process does not teach a limitation which is mapped to a modification of Katic’s augmented reality surgical system in view of Wang and Paley.  Therefore, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619